DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9, 11, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the changed default camera number".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “connecting a front camera”.  As “a front camera” was already recited it is unclear whether the limitations are related.
Claims 8 and 9 depend on claim 7 and therefore are rejected.
Claim 8 recites the limitation "the changed default camera number".  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the changed default camera number".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 contains the trademark/trade name “alipay” (not capitalized and should be).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe functionality of a mobile terminal and, accordingly, the identification/description is indefinite.

Allowable Subject Matter
Claims 1-5, 10, 12, 13, 15, and 17 are allowed.
Regarding claim 1, no prior art could be located that teaches or fairly suggests presetting a default camera number and storing the default camera number in a memory of the mobile terminal, and simultaneously presetting a specific usage condition and a corresponding camera number and storing a corresponding relationship in the 
Claims 2-5 depend on claim 1 and therefore are allowed.
Regarding claim 10, no prior art could be located that teaches or fairly suggests presetting a default camera number and storing the default camera number in a memory of the mobile terminal, and simultaneously presetting a specific usage condition and a corresponding camera number and storing a corresponding relationship in the memory of the mobile terminal; when an operation instruction for activating a camera from a user or an application is detected, determining whether a current condition is the specific usage condition; if the current condition is the specific usage condition, activating and powering a camera corresponding to the corresponding camera number according to the corresponding camera number; after determining a camera to be used, supplying power to the camera to be used through turning on one switch of the first switch and the second switch and turning off the other switch of the first switch and the second switch; and if the current condition is not the specific usage condition, obtaining the default camera number and activating and powering a camera corresponding to the default camera number, in combination with the rest of the limitations of the claim.
s 12, 13, 15, and 17 depend on claim 10 and therefore are allowed.

Conclusion
Regarding claims 6-9, 1, 14, and 16, no prior art could be found and/or applied in view of the indefiniteness of the claims described in the 35 USC 112 rejections above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub. No. 20190199926 and Pat. 10944908 – directed to using selected settings or conditions to select a mode for activation or idle mode of first and second cameras
U.S. Pub. No. 20070019094 – directed to shutter activating imaging or application activated imaging
U.S. Pub. No. 20180013955 – directed to using conditions to activate imaging with different image sensors

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697